DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 15 are pending.  
Claim Objections
Claim se is objected to because of the following informalities:  the claim set is proceeded by paragraph numbering.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "an end nearest the bore to an end opposite the end nearest the bore" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, claim 5 will be examined as depending from claim 4 and not 3

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 6 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent Publication No. 2012/0144616 A1).
Regarding Independent Claim 1, Kim teaches a glass cleaning device (Fig. 1) comprising: a handle (arm, 70; the handle of the instant application is claimed broadly enough for the wiper arm to meet the limitations as claimed Applicant is advised to add structure to the handle that will overcome art presented); and 5an attachment adaptor (multi-adapter, 20) provided to the handle (70) and configured to attach to a replaceable windshield wiper blade (blade, 10) of the type available for vehicles (Fig. 1).  
Regarding Claim 3, Kim teaches the glass cleaning device (Fig. 1) wherein the attachment adapter (20) is removable (Paragraph [0019]).  
Regarding Claim 6, Kim teaches the glass cleaning device (Fig. 1) wherein the attachment adaptor (20) is configured to attach to the replaceable wiper blade (10) via a pin (Abstract).  
15 Regarding Claim 7, Kim teaches the glass cleaning device (Fig. 1) wherein the pin (pin, 112) includes a filleted top (Fig. 4 – defined by groove, 114).  
Regarding Claim 8, Kim teaches the glass cleaning device (Fig. 1) wherein the attachment adaptor (20) is configured to attach to the replaceable wiper blade (20 via a shaped slot, a bayonet arm, a push button arm, or a pin and hook arm (Fig. 4).  
Regarding Claim 9, Kim teaches the glass cleaning device (Fig. 1) wherein the attachment adapter (20) may comprise a 20set of a plurality of attachment adapters (1, 20, 30 and 80; Figs. 4 and 5).  
Regarding Claim 10, Kim teaches the glass cleaning device (Fig. 1) wherein each of the plurality of attachment adapters (20, 30 and 80) is configured to attach to a different style of replaceable windshield wiper blade (Figs. 4 and 5).  
Regarding Claim 11, Kim teaches the glass cleaning device (Fig. 1) further comprising an initial windshield wiper 25blade (10) attachable to the attachment adapter (20).  
Regarding Claim 12, Kim teaches the glass cleaning device (Fig. 1) the attachment adapter (20) configured to attach to: a handle (70) of the glass cleaning device at a first end (Fig. 1); and -7-a replaceable windshield wiper blade (10) of the type available for vehicles at a second end (Fig. 1).  
Regarding Claim 13, Kim teaches the glass cleaning device (Fig. 1) wherein the attachment adaptor (20) is configured to attach to the replaceable wiper blade (10) via a pin (pin, 112).  
15 Regarding Claim 14, Kim teaches the glass cleaning device (Fig. 1) wherein the pin (pin, 112) includes a filleted top (Fig. 4 – defined by groove, 114).  
Regarding Claim 15, Kim teaches the glass cleaning device (Fig. 1) wherein the attachment adaptor (20) is configured to attach to the replaceable wiper blade (20 via a shaped slot, a bayonet arm, a push button arm, or a pin and hook arm (Fig. 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Publication No. 2012/0144616 A1) in view of Yang (U.S. Patent No. 5,233,721).
Regarding claim 2, Kim teaches all of the elements of claim 1 as discussed above.
Kim does not teach the glass cleaning device wherein the handle is extendible.  
Yang, however, teaches the glass cleaning device wherein the handle (6) is extendible (Claim 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim to further include the handle is extendible, as taught by Yang, to provide a device that is capable of reaching and covering a larger wiping area.

Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Publication No. 2012/0144616 A1).
Regarding claim 4, Kim teaches all of the elements of claim 3 as discussed above.
Kim further teaches the glass cleaning device wherein the attachment adaptor is configured to 10attach to the handle via a bore of the wiper.
Kim, however, does not teach a threaded bore, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim to teach a threaded bore since providing an optimum connection between a handle and a wiper blade only involves routine skill in the art.
Regarding claim 5, Kim teaches the glass cleaning device wherein the attachment adaptor (20) is tapered from an end nearest the bore (Annotated Fig. 4) to an end opposite the end nearest the bore (Annotated Fig. 4).

    PNG
    media_image1.png
    666
    549
    media_image1.png
    Greyscale

Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent No. 2006/0032010 A1 to Francois teaches an auto glass cleaning system including a first tool having a resilient cleaning blade, a first holder body for the blade and a handle pivotally and removably mounted to the holder. The blade is attached to the holder body so that the blade can flex along its longitudinal axis. The handle has a proximal end attached to the holder and an internally threaded distal end. A second tool is provided that has a second holder body and a coarse scrubber blade mounted to the second holder body. The second holder body has a mounting hole into which the handle is pivotably and removably mountable.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATINA N. HENSON/Primary Examiner, Art Unit 3723